DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 directed to inventions non-elected without traverse.  Accordingly, claims 8-15 have been cancelled. Claims 8-15 have been cancelled because they do not require all of the limitations of the allowable claim 1. Therefore, the claims are not eligible for rejoinder.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 8-15 that were non-elected without traverse. 

Reasons for Allowance
Claims 1-5 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to claim 1 is the combination of Zhang et al. (WO 2017/112628 A1, relying on US 2018/0298222) and Lai et al. (NPL “Kinetics of Emulsion Polymerization of Styrene Using the Reactive Surfactant HITENOL BC20”) as applied in the action dated 02/22/2022. Zhang teaches a composition comprising metal particles having an average particle diameter of greater than 5 nm to 100 µm, an emulsion comprising water and at least one polymer (a latex), the polymer having an average particle diameter of 5 nm to 1000 µm and being made from monomers that may include styrene, acrylic and methacrylic esters, and acrylamide. Zhang teaches the composition including a surfactant, and further teaches surfactants with anionic functional groups such as sulfate as suitable surfactant materials. Lai teaches that the copolymerization of a reactive surfactant of polyoxyethylene alkylphenyl ether ammonium sulfate with a styrene monomer for forming latex polymer particles in an emulsion is effective for reducing latex particle instability under shear, latex foaming, water-sensitivity, and a loss of adhesion and gloss compared to the use of conventional surfactants. In the claim amendments filed 05/20/2022, Applicant amended the metal powder average particle size range to 125-250 µm, falling outside of range taught by Zhang, such that the instant composition as claimed is now distinct and nonobvious from the closest prior art of record. Further search and consideration of the prior art did not yield references suitable to render obvious the claimed invention whether taken alone or in combination with Zhang or Lai. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738   
                                                                                                                                                                                                     /SALLY A MERKLING/SPE, Art Unit 1738
8/26/2022